Citation Nr: 0618606	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in February 2005.  


FINDING OF FACT

The veteran's current generalized anxiety disorder is of 
service origin.


CONCLUSION OF LAW

A psychiatric disability, generalized anxiety disorder, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2005).  In the case of a PTSD claim 
based on personal assault, a change of behavior can satisfy 
the requirement for credible supporting evidence.  38 C.F.R. 
§ 3.304(f)(3) (2005).

The veteran maintains that she developed a psychiatric 
disorder as a result of sexual assaults which occurred while 
she was in service. 

The veteran maintains that she was the victim of sexual abuse 
and harassment inservice, including a rape by a service 
member after he drove her home in April 1975.  

The service medical records do not document these events, but 
the veteran was seen with complaints of nausea and vomiting 
in June 1975.  At that time she reported having had these 
symptoms for more than a month.  The assessment was abdominal 
pain and diagnostic tests were ordered.  In July 1975, the 
veteran's stomach problems were noted to be persistent.  
Later in July 1975, she was noted to have continued nauseous 
feelings.  The impression was hyperaciditis.  In an April 
1976 treatment record, it was reported that the veteran had 
stopped taking birth control pills ten months earlier.  In 
May 1976, a diagnosis of amenorrhea, rule out pregnancy, was 
rendered.  

A November 1988 treatment record shows that veteran sought 
counseling for an abusive relationship.  It was indicated 
that the veteran had reported abuse of a sexual nature while 
in service in Germany but would not elaborate on this.  

In a June 2002 letter, a social worker who had worked with 
the veteran, reported that the veteran had on numerous 
occasions related "some of the trauma that she had endured 
in the service."  The trauma consisted of sexual harassment 
and abuse.  In the social worker's professional opinion the 
veteran suffered from PTSD that was the result of the trauma 
during military service.

In an August 2003 letter, R. Chevli, M.D., indicated that he 
had been the veteran's private physician for the past twenty 
five years.  He stated that the veteran had a traumatic 
experience while stationed in Germany.  Following this, she 
had episodes of depression, pelvic infections, and 
infertility, for which she needed to be treated.  

Following the Board's remand, the veteran was afforded a VA 
examination in April 2005.  The examiner indicated that he 
had reviewed the claims folder.  

The veteran reported a history of chronic anxiety.  She noted 
anxiety attacks when in crowds.  She reported that she was 
still affected by "what occurred to her thirty years 
earlier."  The examiner found that the veteran appeared to 
best meet the criteria for a diagnosis of generalized anxiety 
disorder.  Although she reported experiencing trauma in the 
service in the form of being sexually assaulted two separate 
times and sexually harassed a number of times, she did not 
meet the full criteria for PTSD, and denied a number of the 
symptoms of PTSD.  The examiner further observed that the 
veteran reported a history of chronic sleep disturbance, a 
dysphoric mood, social isolation, and estrangement from her 
spouse.  An Axis I diagnosis of generalized anxiety disorder 
was rendered.

In October 2005, the RO requested that the examiner clarify 
whether the veteran's diagnosed generalized anxiety disorder 
was caused, or exacerbated, by her military service.  

In response, the April examiner prepared an October 2005 
addendum.  

He wrote that after a careful review of the file, including 
the eight page letter submitted by the veteran detailing her 
history of sexual abuse and assault and the previous April 
2005 VA examination results, it was his opinion, assuming the 
8 page letter from the veteran was accurate, that it was as 
likely as not that her military service contributed to the 
development of a generalized anxiety disorder.  He concluded 
that it was at least as likely as not that the veteran's 
military service exacerbated or, contributed to, her 
generalized anxiety disorder.  

With regard to PTSD, there is conflicting opinion as to 
whether that diagnosis is warranted.  The VA examiner's 
opinion is more probative in this regard because the examiner 
reviewed the claims folder and provided a rationale for the 
opinion.  The VA examiner, as a medical doctor, also has more 
medical expertise than the social worker.  The weight of the 
evidence is thus against finding that the veteran currently 
has PTSD.  The weight of the evidence is therefore, also 
against service connection for PTSD.

On the other hand, the examiner did find that the veteran met 
the criteria for the diagnosis of generalized anxiety 
disorder, and that the disability was as likely as not 
related to service.  There is no contrary opinion as to the 
relationship between current generalized anxiety disorder and 
service.  The evidence supports each of the elements needed 
for service connection.  Accordingly, service connection for 
generalized anxiety disorder is granted.


ORDER

Service connection for a psychiatric disability, namely 
generalized anxiety disorder, is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


